                        Case:19-03329-jwb           Doc #:3 Filed: 08/02/19         Page 1 of 1
Form NTCMTRX (08/12)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                        Case Number 19−03329
         Jeffery Lee Cadarette
         2500 S. Sheridan Drive                                         Chapter 7
         EC Brooks Corr. Facility)
         Muskegon, MI 49444
         SSN: xxx−xx−7385
                                                       Debtor




                 NOTICE TO FILE MATRIX AS REQUIRED BY LOCAL RULES


A petition was filed in the above referenced case on August 2, 2019 . Pursuant to
Fed.R.Bankr.P.1007(a)(1) and LBR 1007−2(c), the Debtor is to file with the petition a mailing matrix which
must adhere to the matrix and ECF guidelines published by the Clerk.

The Debtor must file the MATRIX/VERIFICATION IMMEDIATELY. Failure to file the required mailing
matrix may lead to dismissal of this case without further notice to the Debtor(s) or interested parties (See
Local Bankruptcy Rule 5005−2(f)). Please visit the court's website at www.miwb.uscourts.gov (under
Information for Debtors, select the "Creating a Creditor Matrix" link) for information and directions on how
to file and prepare a creditor matrix.




Dated: August 2, 2019

Address of the Bankruptcy Clerk's Office:                      Clerk of the Bankruptcy Court:
One Division Ave., N.                                           Michelle M. Wilson
Room 200
Grand Rapids, MI 49503
